                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION


AMANDA EPPINGA,

                Plaintiff,
                                                    Case No.: 1:15-cv-801
v.
                                                    HONORABLE PAUL L. MALONEY
COMMISSIONER OF
SOCIAL SECURITY,

                Defendant.
                               /


                        ORDER ADOPTING MAGISTRATE JUDGE'S
                           REPORT AND RECOMMENDATION

         The Court has reviewed the Report and Recommendation filed by United States Magistrate

Judge Ellen S. Carmody in this action (ECF No. 20). The Report and Recommendation was duly

served on the parties. No objections have been filed.

         ACCORDINGLY, the Report and Recommendation is hereby adopted as the opinion of the

Court.

         THEREFORE, IT IS ORDERED that plaintiff's request for attorney fees (ECF No. 18) is

DENIED.


Dated: January 28, 2019                             /s/ Paul L. Maloney
                                                    Paul L. Maloney
                                                    United States District Judge
